Fourth Court of Appeals
                                     San Antonio, Texas
                                           August 20, 2021

                                        No. 04-21-00339-CV

                               IN RE ROLANDO H. BRIONES, II

                    From the 407th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013-CI-16615
                             Honorable Tina Torres, Judge Presiding


                                           ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Beth Watkins, Justice
                 Lori I. Valenzuela, Justice

        On August 13, 2021, relator filed a petition for writ of mandamus. This court believes a
serious question concerning the mandamus relief sought requires further consideration. See TEX.
R. APP. P. 52.8(b). The respondent and the real party in interest may file a response to the
petition in this court by September 9, 2021. Any such response must conform to Texas Rule of
Appellate Procedure 52.4.

           It is so ORDERED on August 20, 2021.

                                                             PER CURIAM



           ATTESTED TO: ___________________________
                        MICHAEL A. CRUZ,
                        CLERK OF COURT